Citation Nr: 9901847	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 until 
November 1967.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of March 1995 from the Louisville, Kentucky Regional 
Office (RO) which declined to reopen the claim for service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.

The Board notes that the issue of service connection for 
anorexia was raised upon personal hearing on appeal in August 
1998 before a Member of the Board sitting at Louisville, 
Kentucky.  However, this matter is not properly before the 
Board for appellate review and it is referred to the RO for 
additional consideration.  


FINDINGS OF FACT

1.  In unappealed September 1990 rating decision, the RO 
denied service connection for an acquired psychiatric 
disorder, to include PTSD, on the basis that PTSD was not 
shown by the evidence of record; that a chronic acquired 
psychiatric disorder was not shown in service and that major 
depression did not become manifest within one year of 
discharge from service. 

2.  The evidence associated with the claims file subsequent 
to the ROs September 1990 denial of the claim, when 
considered either alone or in conjunction with evidence 
previously of record, is cumulative and redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The unappealed September 1990 rating decision which 
denied service connection for a chronic acquired psychiatric 
disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

2.  The evidence received since September 1990 is not new and 
material to reopen the appellants claim for service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A .§§ 1110, (West 1991). Service 
connection for post-traumatic stress disorder requires (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1997).  With regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 154(b) 
(West 1991).  See also 38 U.S.C.A. § 1110 (West 1991).

The United States Court of Veterans Appeals has also held 
that [w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veterans lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veterans testimony is found to be satisfactory, e.g., 
credible, and consistent with the circumstances, conditions, 
or hardships of [combat] service.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f) (1998).

Factual Background

The record reflects that the appellant served in Vietnam from 
June 1966 until June 1967 with a military occupational 
specialty of cook.  His service administrative documentation 
reflects that he participated in no campaigns or operations, 
and  received no combat-related medals or citations.  

The service medical records reflect that the veteran was seen 
in sick bay in September 1966 for symptoms which were felt to 
represent anorexia due to questionable depression.  The 
records reflect that while he continued to be treated for 
anorexia through October 1966, no further reference to 
depression was noted.  In February 1967, he was seen after he 
drank and unknown drug.  The diagnosis was chemical 
gastritis.  Upon examination in July 1967 for discharge from 
service, the appellant denied any psychiatric symptomatology, 
and his psychiatric status was evaluated as normal.  The 
service medical records also contain a Report of Medical 
History dated in February 1985 for Army Reserve enlistment 
purposes in which the veteran denied depression and nervous 
trouble of any sort.  In the report of medical history, he 
noted that he had a problem with excessive drinking.

A claim for service connection for PTSD was received in 
February 1990.  Service connection for such was initially 
denied by rating action dated in July 1990 following the 
veterans failure to appear for VA medical examination in 
March 1990.  The appellant reopened his claim for PTSD in 
June 1990.

Clinical records subsequently received show that the veteran 
was seen on a VA outpatient basis in 1980 primarily for 
orthopedic problems, but began seeking treatment for 
depression in early 1987.  In May 1988 he was hospitalized at 
a VA medical center for depression.  Family and legal 
stressors were cited as the problem.  He was afforded a VA 
compensation and pension examination in August 1990 where he 
voiced complaints which included bad dreams and inability to 
sleep well.  It was noted that he had had episodes of 
depression since 1983, the latest of which had to do with his 
daughters death in 1989.  It was reported at that time that 
he did not dwell on Vietnam, but that storms reminded him of 
mortar fire.  He indicated that he slept poorly, and related 
that seeing Asian people brought [Vietnam] back.  It was 
reported that he didnt really talk about nightmares or 
flashbacks and could not recall any outstanding traumatic 
episodes in service.  A detailed background and social 
history was recited.  Following examination, a diagnosis of 
major recurrent depression was rendered.  

By rating action dated in September 1990 service connection 
for an acquired psychiatric disorder, to include PTSD, was 
denied.  The RO found in its September 1990 rating decision 
that PTSD was not shown by the evidence of record; that a 
chronic acquired psychiatric disorder was not shown in 
service and that major depression did not become manifest 
within one year of discharge from service.  The appellant did 
not perfect an appeal within one year of notice of that 
determination in October 1990.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998). 

Once an RO decision becomes final, the claim may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New evidence, submitted to reopen a 
claim, will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  All evidence 
submitted since the last final decision must be reviewed.  If 
the Boards decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

Under 38 C.F.R. § 3.156(a):  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The evidence associated with the claims file subsequent to 
the ROs September 1990 decision includes extensive 
additional VA clinical records dating from December 1994, 
including the discharge summaries from periods of VA 
hospitalization, VA outpatient clinical records, the reports 
of VA examinations conducted in March and June 1996 and the 
transcripts of personal hearings held at the RO in September 
1996 and August 1998. 

The question now presented is whether new and material 
evidence has been submitted since the September 1990 denial 
of entitlement of service connection for an acquired 
psychiatric disorder, to include PTSD, which would permit 
reopening of the claim.  Manio v. Derwinski, 1 Vet.App. 140, 
145 (1991). 

Analysis

At the time of the September 1990 RO decision denying service 
connection for an acquired psychiatric disorder, to include 
PTSD, the evidence indicated that no diagnosis of PTSD had 
been rendered in the veterans case and that a chronic 
acquired psychiatric disorder had first been clinically 
indicated many years after discharge from active duty. 

The relevant evidence received after the September 1990 RO 
decision reflects that the veteran was hospitalized in 
December 1994 for increasing depression with associated 
drinking due to major psychosocial stressors.  It was 
reported that the latest period of stress started with the 
death of his daughter in 1990.  A pertinent diagnosis of 
chronic alcohol substance abuse was rendered upon discharge. 

The appellant was hospitalized by the VA in November 1995 and 
between December 1995 and January 1996 for reported 
complaints which included sleeplessness, depressive mood, 
flashbacks, and nightmares.  The veteran was reported to have 
stated in November 1995 that he had increased flashbacks 
related to Vietnam experiences, one theme of which was being 
bombed and unable to escape, and nightmares related to his 
daughters death 5 years before.  It was noted that one major 
stressor had also been the mistaken idea that he had 
cirrhosis of the liver and had discovered several weeks 
before that he did not have that disease, leading toward a 
great deal of anger toward his doctor.  Neuropsychiatric 
testing was performed indicating that he showed clear signs 
of PTSD, but that the cutoff score to the support a diagnosis 
of such was not reached.  It was found that the overall 
results supported the diagnosis of personality disorder with 
passive-aggressive, compulsive-avoidant features; rule out 
depressive dysthymic disorder and anxiety disorder.  It was 
noted on the latter admission in December 1995 that his 
PTSD stress was mainly from the death of his daughter and 
flashbacks of his experience in Vietnam.  A primary diagnosis 
of PTSD was rendered on both occasions.  

The veteran was afforded a VA examination in March 1996 
whereupon the examiner provided a comprehensive background 
history, including reported experiences in Vietnam.  It was 
related that he was a cook on duty 24 hours a day, although 
he would fill sandbags on occasion.  It was noted that the 
veteran focused on his cooking duties and made no spontaneous 
mention of trauma, but did state that he began drinking a lot 
and used marijuana.  The examiner stated that when asked 
about traumatic experiences in Vietnam, the appellant 
recalled one occasion when the base was mortared.  He said 
that he could see the explosions and knew I was going to 
die.  It was noted that he also mentioned a monsoon.  
Following mental status examination, the examiner commented 
the appellant could possibly have had PTSD on the basis of 
the examination, and had many of the symptoms of that 
disorder, but that the fact that he was a cook and the lack 
of a description of significant traumas in Vietnam would go 
against that diagnosis.  Further psychological testing was 
recommended.  A provisional diagnosis of PTSD was rendered in 
addition to past history of conversion disorder and substance 
abuse in remission.  It was noted that the veteran was 
currently in evaluation for PTSD by the PTSD Clinical Team 
(PCT) at the VA Medical Center.  

VA outpatient clinical data primarily from the PCT show that 
in January 1996, the veteran indicated that he saw combat as 
a cook and that he was exposed to dead bodies which were 
stored in freezers.  In March 1996, a VA PCT evaluator wrote 
that the veterans symptoms were not felt to be PTSD, but 
anger and grief.  

The veteran was re-evaluated by the VA examiner who saw him 
for compensation and pension purposes in March 1996 whereupon 
it was indicated that the results of the PCT had concluded 
that he did not suffer from PTSD, but rather showed 
significant depressive episodes and a measure of 
depressive anxiety symptoms-mostly depressive disorder and 
low sub-threshold PTSD.  It was noted that the results of 
prior psychological testing had been considered.  It was the 
opinion of the examiner that the veteran did not fulfill the 
criteria for PTSD and that this was corroborated by the PCT, 
and supported by the lack of sufficient psychometric findings 
to be consistent with a diagnosis of PTSD.  

The veteran presented testimony upon personal hearings on 
appeal in September 1996 and before a Member of the Board 
sitting at Louisville, Kentucky in August 1998 to the effect 
that he had experienced combat stressors which included being 
in a hot zone and subject to frequent mortar and rocket 
attacks, and learning about the deaths of two servicemen as 
the result of a non-hostile plane explosion at the base.  He 
related that he had suffered nightmares and sleeplessness 
since leaving Vietnam. 

The evidence has been reviewed.  There is no additional 
information in the evidentiary record which would establish a 
basis for finding that the veteran now has PTSD or any other 
acquired psychiatric disorder of service onset.  It is shown 
that while practically all of the evidence received since 
September 1990 may be new in the sense that it was not 
considered by the RO at that time, it is not material as to 
the basis of the prior disallowance to decide the merits of 
the claim.  That is, it provides no competent medical 
evidence showing that PTSD or any other acquired psychiatric 
disorder is related in any way to service.  

There is no evidence that the veteran participated in a 
combat role in service or received any medals in that regard.  
While a diagnosis of PTSD was rendered on VA hospitalization 
in November 1995 and January 1996, it was clearly unsupported 
by credible inservice stressors as envisioned by Zarycki.  
Moreover, subsequent and more extensive psychological and 
psychiatric evaluation of the veteran resulted in finding 
that he did not have PTSD.  Consequently, the additional 
clinical, testimonial and other evidentiary information which 
has been generated since the September rating 1990 decision 
is essentially cumulative and redundant in nature, when 
considered in conjunction with the evidence as a whole.  
Accordingly, the Board concludes that the proffered evidence 
is not new and material and does not provide a basis to 
reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

It should also be noted that while the appellant may well 
believe that an association exists between his service in 
Vietnam and the development of current psychiatric 
symptomatology, it is pointed out that assertions by him 
without supporting competent evidence, even if new, are not 
sufficient to reopen the claim.  See Moray v. Brown, 5 
Vet.App. 211, 214 (1993).  As well, it is well established 
that as a layperson who is untrained in the field of 
medicine, he is not competent to offer an opinion which 
requires specialized knowledge and expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, there is 
unequivocal medical opinion that the veteran does not now 
have PTSD.  Thus no valid claim in this specific respect is 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As well, 
there is still no showing that any other chronic acquired 
psychiatric disorder he may now have was shown in service or 
for many years thereafter.  See 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 38 C.F.R. § 3.303, 3.307, 3.309(1997).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim for 
service connection for a chronic acquired psychiatric 
disorder, to include PTSD, and an explanation as to why his 
current attempt to reopen the claim must fail.  See Graves v. 
Brown, 9 Vet. App. 172, 173 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995).

For the reasons set forth above, the Board finds that the 
evidence received in subsequent to September 1990 in support 
of the appeal is not new and material to reopen the claim.  



ORDER

The claim for service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is not reopened and 
the appeal is therefore denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
